Citation Nr: 0808169	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-35 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for right ulnar neuropathy (claimed as loss of use of the 
right hand after severe nerve injury; also claimed as chronic 
pain in the right hand and arm). 

2. Entitlement to an initial rating in excess of 20 percent 
for residuals, right forearm ligament rupture, status post 
surgical reconstruction with arthritis (claimed as limitation 
with right forearm following rupture). 

3. Entitlement to an initial rating in excess of 10 percent 
for surgical scars of the right arm. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1999 to 
March 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right ulnar neuropathy, and residuals of a right forearm 
ligament rupture, status post surgical reconstruction. Both 
were granted a 10 percent rating, effective March 4, 2004. 

By rating decision of July 2004, the 10 percent rating for 
right ulnar neuropathy was increased to 30 percent, effective 
March 4, 2004. Also, service connection was granted for 
surgical scars of the right arm, and a 10 percent rating was 
awarded, effective March 4, 2004. 

In August 2004, the veteran expressed disagreement with the 
ratings awarded and the current appeal ensued. AB v. Brown, 6 
Vet. App. 35, 38 (1992) (Holding that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

By rating decision of July 2005, the 30 percent rating for 
the right ulnar neuropathy, recharacterized as right ulnar 
neuropathy (claimed as loss of use of the right hand after 
severe nerve injury; also claimed as chronic pain in the 
right hand and arm), was increased to 40 percent, effective 
March 4, 2004, and the 10 percent rating for residuals, right 
forearm ligament rupture, recharacterized as residuals, right 
forearm ligament rupture, status post surgical reconstruction 
with arthritis (claimed as limitation with right forearm 
following rupture), was increased to 20 percent, effective 
March 4, 2004. 

VA transferred the veteran's claim to the Baltimore, Maryland 
RO. She is a VA employee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicates, in pertinent part, that her service-
connected disabilities are more severe than the current 
ratings reflect. 

The veteran has submitted additional medical evidence in 
connection with her appeal. She indicated in a June 2007 
letter to the Board that she wanted her appeal to be returned 
to the RO for review of the new evidence, maintaining that if 
the RO saw fit to grant an increased rating for her claims, 
this would obviate the necessity for further appeals. Since 
the veteran clearly wanted the RO to review her claim with 
the additional evidence prior to the Board's review, no 
waiver of RO consideration was provided by the veteran with 
regard to this evidence. See 38 C.F.R. § 20.1304(c) 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review all new evidence 
submitted to the Board without a waiver 
in connection with the claims on appeal.

2. Thereafter, readjudicate the claims on 
appeal. If any decision is adverse to the 
veteran, she should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and she should be given the opportunity 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





